1

2

3

4

5

6

7

8

9                       UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11

12   PILOT INC., a California         Case No. 5:18-cv-02286-JAK-SP
     Corporation,
13                                    JUDGMENT
                   Plaintiff,
14                                    JS-6
          v.
15
     COOLMAN OUTDOOR CORP.
16   d/b/a “OUTDOORPRO11,”
     “TRUCKMARTOUTLET,” and
17   “TRUCKMATE,” a California
     Corporation,
18
                   Defendant.
19

20

21

22

23

24

25

26

27

28
                                      1
1          Judgment is hereby entered in favor of Plaintiff Pilot Inc. and against
2    Defendant Coolman Outdoor Corp. on Plaintiff’s claim for Patent Infringement,
3    through the following injunctive relief:
4          Defendant, its agents, servants, employees and all persons acting under its
5    authority, direction, or control as well as all persons knowingly acting in concert or
6    participation with any of them and who have been served with notice of this
7    Judgment, are enjoined from manufacturing, importing for sale, selling, and
8    offering for sale vehicle steps that infringe U.S. Design Patent No. D658,559.
9          IT IS SO ORDERED.
10

11

12
     Dated: April 10, 2019                  _______________________________
                                            JOHN A. KRONSTADT
13                                          UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
